internal_revenue_service p o box cincinnati oh release number release date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil t u v _ w _ school scholarship program scholarship program scholarship program dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your purpose is to engage in charitable activities by enhancing access to higher education specifically you provide for three scholarship funds to students pursuing studies at t in the fields of liberal arts science or business administration your three scholarship funds are known as u v and w the number of scholarships that will be awarded each year and the amount of each scholarship will vary depending on the amount of funds available to be distributed you letter catalog number 58263t are required to annually distribute the greater of the net_income of the trust or the amount that must be distributed to satisfy code sec_4942 the scholarships are publicized on the website of t you will maintain case histories showing recipients of your scholarships including names addresses purposes of scholarships amount of each scholarship and a relationship if any to officers trustees or donors of funds to you you will maintain such information and documentation until the applicable statute_of_limitations period expires students from t with demonstrated financial need are eligible to apply applicants are required to submit the following name essay letter of recommendation transcripts mid-year report testing records application fee planned course of study personal information high school nationality information self-reported test scores permanent mailing address activities current mailing address your advisory trustee awards scholarships upon the recommendation of the scholarship advisory committee of t the scholarship advisory committee shall give approximately equal weight to the character academic excellence and financial need of the students who apply for the scholarships the recommendations of the t scholarship advisory committee shall be subject_to the approval of your advisory trustee all scholarships are awarded on an objective and non-discriminatory basis no scholarship may be awarded to any disqualified_person as defined in code sec_4946 your scholarship advisory committee reviews the applicants and makes a recommendation to your trustee regarding the amount that should be awarded to each applicant your trustee makes the final_determination as to the amount awarded scholarships are not renewable applicants must reapply each year you pay the scholarship proceeds directly to t you provide a letter to t annually requesting a written report showing the disposition of funds for the three scholarships you provide a letter to t specifying that their acceptance of the funds constitutes their agreement to refund any unused portion of the scholarship if a scholarship recipient fails letter catalog number 58263t to meet any term or condition of the scholarship if t will not agree to such terms you will obtain the needed reports and grade transcripts from the scholarship recipient basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records letter catalog number 58263t if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
